Exhibit 10.1 Lease Agreement Party A: villager committee of Xigu village, Qingxu County Party B:Taiyuan Hongxing Carbon Black Co., Ltd Party A lease the land described below to Party B, Party B will use the land for its 20,000 ton wet production line of carbon black. Two parties reach the following agreements: 1. Land description Party A agrees to lease the land to Party B for its carbon black production. The land locates in the south of Xigu villiage, and south of Qingdong Road and 12 Nong ,13 Nong 3 Fang, it is 82 meters from the east to the west, and it is 400 meters from the south of 13 Nong 3 Fang to the north. The total land area is 49 Mu, or 32,667 m2. 2. Lease period It is 50 years from June 2006 to June 2056. 3. Lease fees and payment The lease fee is 10,000 RMB per year and shall be paid in December each year (one month’s delay is allowed), a 5% penalty is imposed if it is overdue. 4. Default responsibility Party B will cease to pay the lease fee if the Party A is the default party and Party A shall bear all the loss incurred. If party B is the default party, it shall pay to the Party A the lease fee calculated on the basis of actual period during which it used the land. 5. This original contract and a duplicate will be given to both Party A and Party B. It will become effective from the date of signing. Exhibit: the map of land location Party A (Seal)Signature of Person in Charge: Party B (Seal)Signature of Person in Charge: June 14, 2006
